132 F.3d 40
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Tommie Lee STEWART, Petitioner-Appellant,v.Tana WOOD, Respondent-Appellee.
No. 96-35351.
United States Court of Appeals, Ninth Circuit.
Dec. 22, 1997.Submitted Dec. 15, 1997.**

Appeal from the United States District Court for the Western District of Washington, No. CV-95-00288-CRD;  Carolyn R. Dimmick, District Judge, Presiding.
Before:  SNEED, LEAVY and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Tommie Lee Stewart, a Washington state prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2254 petition challenging his 1991 conviction of second degree murder.  We review de novo.  See Martinez-Villareal v. Lewis, 80 F.3d 1301, 1304 (9th Cir.), cert. denied, 117 S.Ct. 588 (1996).  We have jurisdiction under 28 U.S.C. § 2253 and we affirm for the reasons stated by the district court in the magistrate's "Second Report and Recommendation" filed January 23, 1996.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, appellant's request for a telephonic conference is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3